Citation Nr: 9923955	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for the service connected 
duodenal ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1973.  
This appeal arises from rating decisions of the Los Angeles, 
California Regional Office (RO).


REMAND

The Board notes that on the July 1996 substantive appeal, the 
veteran indicated that he would attend a hearing before the 
Board in Washington, D.C.  Received in June 1998, was a 
written submission in which the veteran indicated that he 
elected to change his request for a hearing before the Board 
in Washington to a Travel Board hearing.  

By letter in June 1999, the veteran was informed that a 
Travel Board hearing had been scheduled in July 1999.  The 
veteran appeared on the day of his scheduled hearing and 
requested in writing that the Travel Board hearing be 
rescheduled as he was attempting to obtain additional 
treatment records in support of his claim.  The Board finds 
that good cause has been shown for the veteran's request to 
reschedule his Travel Board hearing.

Accordingly, this case must be REMANDED for the following:

The veteran should be rescheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date at the Los 
Angeles RO after the veteran or his 
representative notifies the RO that he is 
ready to reschedule.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












